
	
		III
		112th CONGRESS
		2d Session
		S. RES. 618
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2012
			Mr. Levin (for himself,
			 Ms. Stabenow, Mr. Sessions, Mr.
			 Alexander, Ms. Landrieu,
			 Mr. Cochran, Mr. Harkin, Mr.
			 Shelby, Mr. Cornyn,
			 Mrs. Boxer, Mrs. Murray, Mr.
			 Coburn, Mr. Kerry,
			 Mrs. Hutchison, Mrs. Gillibrand, Mr.
			 Leahy, Mr. Sanders,
			 Mr. Reid, Ms.
			 Mikulski, Mr. Durbin,
			 Mr. Pryor, Mr.
			 Nelson of Florida, Mr. Brown of
			 Ohio, Mr. Lieberman,
			 Mr. Conrad, Mr.
			 Lautenberg, Mr. Kohl,
			 Ms. Cantwell, Mrs. McCaskill, Mr.
			 Wyden, Mr. Coons,
			 Mr. Baucus, Mr.
			 Whitehouse, Mr. Manchin,
			 Mr. Bennet, Mr.
			 Cardin, Mrs. Hagan,
			 Mr. Casey, Mr.
			 Begich, Mr. Menendez,
			 Mr. Warner, Mr.
			 Udall of New Mexico, Ms.
			 Klobuchar, Mr. Inouye,
			 Mr. Corker, Mr.
			 Johnson of South Dakota, Mr.
			 Franken, Mr. Rockefeller,
			 Mr. Udall of Colorado,
			 Mr. Blumenthal, Mr. Akaka, Mr.
			 Reed, Mrs. Shaheen,
			 Mr. Webb, Mr.
			 Lugar, Mr. McCain, and
			 Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			December 19, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Observing the 100th birthday of civil
		  rights icon Rosa Parks and commemorating her legacy.
	
	
		Whereas Rosa Louise McCauley Parks was born on February 4,
			 1913, in Tuskegee, Alabama, the first child of James and Leona (Edwards)
			 McCauley;
		Whereas Rosa Parks dedicated her life to the cause of
			 universal human rights and truly embodied the love of humanity and
			 freedom;
		Whereas Rosa Parks was arrested on December 1, 1955, in
			 Montgomery, Alabama, for refusing to give up her seat on a bus to a White man,
			 and her stand for equal rights became legendary;
		Whereas news of the arrest of Rosa Parks resulted in
			 approximately 42,000 African-Americans boycotting Montgomery buses for 381
			 days, beginning on December 5, 1955, until the bus segregation law was changed
			 on December 21, 1956;
		Whereas the United States Supreme Court ruled on November
			 13, 1956, that the Montgomery segregation law was unconstitutional, and on
			 December 20, 1956, Montgomery officials were ordered to desegregate
			 buses;
		Whereas the civil rights movement led to the Civil Rights
			 Act of 1964 (Public Law 88–352; 78 Stat. 241), which broke down the barrier of
			 legal discrimination against African-Americans and made equality before the law
			 a reality for all people of the United States;
		Whereas Rosa Parks has been honored as the first
			 lady of civil rights and the mother of the freedom
			 movement, and her quiet dignity ignited the most significant social
			 movement in the history of the United States;
		Whereas, in 1987, Rosa Parks and her close associate
			 Elaine Steele cofounded the Rosa and Raymond Parks Institute for Self
			 Development to motivate and direct youth to achieve their highest potential
			 through Rosa Parks’ philosophy of quiet strength and
			 cross-cultural exposure for nurturing a global and inclusive
			 perspective;
		Whereas Rosa Parks was the recipient of many awards and
			 accolades for her efforts on behalf of racial harmony, including the
			 Congressional Gold Medal, the Spingarn Award, which is the highest honor of the
			 National Association for the Advancement of Colored People for civil rights
			 contributions, and the Presidential Medal of Freedom, which is the highest
			 civilian honor in the United States, and was named one of the 20 most
			 influential and iconic figures of the 20th century;
		Whereas Rosa Parks sparked one of the largest movements in
			 the United States against racial segregation, and by her quiet courage
			 symbolizes all that is vital about nonviolent protest because of the way she
			 endured threats of death and persisted as an advocate for the basic lessons she
			 taught the people of the United States;
		Whereas Rosa Parks and her husband Raymond Parks relocated
			 to Michigan in 1957, and remained in Michigan until the death of Rosa Parks on
			 October 24, 2005;
		Whereas, on Tuesday, October 26, 2005 the United States
			 Senate adopted a Resolution expressing its condolences on the passing of Rosa
			 Parks, and honored her life and accomplishments;
		Whereas, in recognition of the historic contributions of
			 Rosa Parks, her remains were placed in the rotunda of the Capitol from October
			 30 to October 31, 2005, so that the people of the United States could pay their
			 last respects to this great American;
		Whereas, in November 2005, Congress authorized the Joint
			 Committee on the Library to procure a statue of Rosa Parks to be placed in the
			 Capitol;
		Whereas the United States Postal Service will issue a
			 stamp in February 2013 to honor Rosa Parks and her courage to act at a pivotal
			 moment in the civil rights movement;
		Whereas, the bus on which Rosa Parks sparked a new era in
			 the American quest for freedom and equality is one of the most significant
			 artifacts of the American civil rights movement and is on permanent display in
			 the Henry Ford Museum in Dearborn, Michigan;
		Whereas, on February 4, 2013, the Henry Ford Museum, will
			 commemorate the 100th birthday of Rosa Parks by calling for a National Day of
			 Courage and sponsoring a program that highlights her contributions to the civil
			 rights movement, including a day-long celebration, with both virtual and
			 on-site activities featuring nationally recognized speakers, musical and
			 dramatic interpretative performances, a panel presentation of Rosa’s
			 Story and a reading of the tale Quiet Strength, featuring
			 the actual bus on which Rosa Parks sat as the centerpiece in commemorating Rosa
			 Parks’ extraordinary life and accomplishments, and affording everyone the
			 opportunity to board the bus and sit in the seat that Rosa Parks refused to
			 give up; and
		Whereas the Rosa Parks Museum at Troy University and the
			 Mobile Studio will commemorate the birthday of Rosa Parks with the 100th
			 Birthday Wishes Project, culminating on February 4, 2013, with a 100th birthday
			 celebration at the Davis Theatre for the Performing Arts in Montgomery,
			 Alabama, where 2,000 birthday wishes submitted by individuals throughout the
			 United States will be transformed into 200 graphic messages: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)observes the
			 100th birthday of civil rights icon Rosa Parks; and
			(2)commemorates the
			 legacy of Rosa Parks to inspire all people of the United States to stand up for
			 freedom and the principles of the Constitution.
			
